I agree, as we held in the cases cited in the majority opinion and in Peoples Park  Amusement Ass'n v. Anrooney, 200 Wash. 51,93 P.2d 362, that an action cannot be maintained for the purpose of obtaining purely advisory opinions, but I do not agree that, because the controversy has ceased, we may not answer the question as to whether the contract is against public policy.
In State ex rel. Yakima Amusement Co. v. Yakima County,192 Wash. 179, 73 P.2d 759, we refused to grant a motion for dismissal of the appeal, which motion was upon the ground that all questions involved in the cause were moot by virtue of the payment, without protest, by appellants of all of the taxes, assessment of which the appellants attacked in that action. We agreed with respondent county that the appellants *Page 102 
had failed to make the written protest which is a condition precedent to the maintenance of an action to recover illegal taxes. We held, however, that the question involved was of great public interest, therefore we would pass upon that question notwithstanding the fact that it had become moot. We said:
"It has been held, however, that, when the questions involved are of great public interest, and the real merits of the controversy are unsettled, the court will consider the questions involved, notwithstanding the fact that they have become moot.O'Laughlin v. Carlson, 30 N.D. 312, 152 N.W. 675."
See, also, Consolidated Freight Lines v. Department of PublicService, 200 Wash. 659, 94 P.2d 484.
I am of the view that the contract in the case at bar does not violate public policy of this state. The statute involved is an enactment by our legislature on a subject concerning which our legislature has seen fit to speak. That statute was copied from the Norris-LaGuardia act, Title 29, U.S.C.A. (Sup.), § 102 etseq. If the statute is constitutional, it can not be against public policy, since it is public policy.
In Yakima v. Gorham, 200 Wash. 564, 94 P.2d 180, we held that the statute (Rem. Rev. Stat. (Sup.), § 7612-1 [P.C. § 3467-21] et seq., Laws of 1933, Ex. Ses., chapter 7, p. 10), which has been characterized as the state "Norris-LaGuardia act," is valid. It does not matter whether the legislative declaration of policy is a sound policy or a good policy. It is a policy of this state established by our legislature, and it is not contrary to any provision of the state or Federal constitution. The validity of the statute involved can not be successfully challenged, in view of the opinion of the United States supreme court in Lauf v. Shinner  Co., 303 U.S. 323, 82 L. Ed. 872,58 S. Ct. 578, that an agreement like that in the case at bar would not violate *Page 103 
the public policy declared by statute of Wisconsin and by the Federal Norris-LaGuardia act, which are the same as our statute.